         Case 2:20-cv-00966-NR Document 175 Filed 07/23/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR                           :
 PRESIDENT, INC., et al.,                      :
                                               : Civil Action No.: 2:20-cv-966-NR
                       Plaintiffs,             :
                                               :
        v.                                     :
                                               :
 KATHY BOOCKVAR, et al.,                       :
                                               :
                       Defendants.             :

                         NOTICE OF ENTRY OF APPEARANCE

       Kindly enter the appearance of Elizabeth A. Dupuis, Esquire and Babst, Calland, Clements

and Zomnir, P.C. as counsel for Defendants, Armstrong County Board of Elections; Huntingdon

County Board of Elections; Lawrence County Board of Elections; Montour County Board of

Elections, Venango County Board of Elections; and York County Board of Elections; Bedford

County Board of Elections, Blair County Board of Elections, Columbia County Board of Elections,

Dauphin County Board of Elections, Fayette County Board of Elections, Indiana County Board of

Elections, Lackawanna County Board of Elections, Mercer County Board of Elections,

Northumberland County Board of Elections, and Centre County Board of Elections, in the above-

captioned action.

                                                   Respectfully submitted,

                                                   BABST, CALLAND, CLEMENTS
                                                   and ZOMNIR, P.C.

 Date: July 23, 2020                               /s/Elizabeth A. Dupuis
                                                   Elizabeth A. Dupuis, Esquire
                                                   PA I.D. No. 80149
                                                   bdupuis@babstcalland.com
                                                   330 Innovation Boulevard, Suite 302
                                                   State College, PA 16803
                                                   814- 867-8055
Case 2:20-cv-00966-NR Document 175 Filed 07/23/20 Page 2 of 3




                                 Counsel for Defendants, Armstrong County
                                 Board of Elections; Huntingdon County
                                 Board of Elections; Lawrence County Board
                                 of Elections; Montour County Board of
                                 Elections, Venango County Board of
                                 Elections; and York County Board of
                                 Elections; Bedford County Board of
                                 Elections, Blair County Board of Elections,
                                 Columbia County Board of Elections,
                                 Dauphin County Board of Elections, Fayette
                                 County Board of Elections, Indiana County
                                 Board of Elections, Lackawanna County
                                 Board of Elections, Mercer County Board of
                                 Elections, Northumberland County Board of
                                 Elections, and Centre County Board of
                                 Elections
         Case 2:20-cv-00966-NR Document 175 Filed 07/23/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing Entry of

Appearance was filed electronically and served via the Court’s CM/ECF system, pursuant to the

Federal Rules of Civil Procedure.



                                                  /s/ Elizabeth A. Dupuis
